Title: Account of a Meeting with Isaac Briggs, 26 February 1816
From: Madison, James
To: 


                    
                        [26 February 1816]
                    
                    “I then made a visit to the President, who received me and entertained and instructed me, as has always been his custom, in a free, social and

friendly conversation. The subject was American Manufactures, for the effectual protection of which he is a decided advocate. He began by again praising my pamphlet in high and strong terms. He then, in a very luminous manner, exhibited the present state and held up a prospective view of Britain, France and Europe generally, and the countries around the Mediterranean, the Black, and the Caspian, Sea—and also of Mexico & S. America, as impressively pointing the United States to a course of policy—the only wise one, easy and obvious now, and for which the present moment is auspicious—but if we suffer the present occasion to pass unimproved, it may never hereafter be in our power to regain the advantage.”
                